EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 15, line 2, “the learning unit” has been replaced with –a learning unit-- 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or render obvious the instantly claimed invention. The closest prior art of record is considered to be EP 3205322 (Nabtesco Corp, hereinafter ‘322). ‘322 teaches:

A walking assist device (10) comprising: a frame (31); a pair of right and left arm portions (41) provided on the frame; a pair of right and left grasp portions (24) provided on the pair of right and left arm portions, the grasp portions being graspable by a user and movable in a front-rear direction with respect to the frame (per [0071]); a plurality of wheels (12, 13) provided at a lower end of the frame and including a drive wheel (13); a drive unit (20) that drives the drive wheel to cause the walking assist device to travel forward or rearward (per [0134] –[0136])

‘322 does not teach the above further including, as required by independent claims 1 and 9: 
a) a grasp portion drive unit that is configured to move each of the grasp portions in the front-rear direction with respect to the frame;
b) a battery that serves as a power source for the drive unit and the grasp portion drive unit;


There is no motivation absent improper hindsight to include the missing features with the ‘322 device. 
  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117. The examiner can normally be reached 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784